July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       O.C.T.G., L.L.P AND SOJOURN PARTNERS, L.L.C., Appellants

NO. 14-13-00981-CV                          V.

     LAGUNA TUBULAR PRODUCTS CORPORATION AND LTP REAL
        ESTATE, LLC F/K/A LTP REAL ESTATE, INC., Appellees
                ________________________________

      This cause, an appeal from the trial court’s order signed October 15, 2013 in
favor of appellees, Laguna Tubular Products Corporation and LTP Real Estate,
LLC f/k/a LTP Real Estate, Inc., was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the trial
court’s order AFFIRMED.

      We order appellants O.C.T.G., L.L.P and Sojourn Partners, L.L.C., jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.